     Case 4:19-cr-00690-JAS-LCK Document 37 Filed 08/22/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-00690-001-TUC-JAS (LCK)
10                 Plaintiff,                           ORDER
11   v.
12   Alexander True Norman,
13                 Defendant.
14
15          This matter having been referred for pretrial status conference pursuant to
16   FED.R.CRIM.P.50 and LRCIV. 7.2(a) and LRCRIM.12.1, Rules of Practice of the U.S.
17   District Court for the District of Arizona;
18          IT IS ORDERED that a Pretrial Status Conference is set for Thursday, August 29,
19
     2019 at 1:30 p.m. before U.S. Magistrate Judge Lynnette C Kimmins, Courtroom 5F.
20
            IT IS FURTHER ORDERED that before the status conference, counsel shall
21
     meet and confer in good faith to discuss discovery, disclosure and any other matter which
22
     will aid in the prompt disposition of this case.
23
24         Dated this 22nd day of August, 2019.
25
26
27
28
